—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered November *51925, 1997, convicting him of a scheme to defraud in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50.
The search warrant and supporting affidavit at issue sufficiently described the area to be searched (see, People v Nieves, 36 NY2d 396, 401; People v Graham, 220 AD2d 769, 771), and the warrant was not overbroad (see, People v Bogdan, 59 AD2d 1026).
The defendant’s remaining contentions are without merit (see, People v Anderson, 190 AD2d 741; People v Bouzy, 242 AD2d 729). Copertino, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.